BY THE COURT.
Ave Chausky recovered a judgment in the amount of $229.68 against William Young in the Dayton Municipal Court upon an account for labor and material. Young had answer setting up an award which he claims was made by agreement that the work and material be fixed at $110. Error was prosecuted to the Montgomery Common Pleas which affirmed the judgment and the Court of Appeals upon prosecution of error, affirmed the lower courts holding:—
1. The contention that one Humphreys was ineligible to pass upon the motion for a new trial, approve the judgment entry or sign the bill of exceptions must be overruled, as the affidavit stating that his term had expired and that he was not a presiding or acting judge was not made part of the bill of exceptions, and cannot therefore be considered.
2. . The contention that the court erred in refusing to make a special finding of facts and in approving a general finding of facts must likewise be overruled, since the demand for a special finding was not insisted upon at the time of the general finding, nor were there any special objections to said general finding.
3. In absence of special objection it must be assumed that the demand for a more detailed finding of facts was not insisted upon This is confirmed by the fact that the motion for a new trial in the Municipal Court does not assign the failure of the court to make a more definite of facts a ground for a new trial.
4. With regard to the alleged award, Kennel was not a disinterested party, but was rather the representative of Young, so that he was not competent as a common law arbitrator.
5. Besides it does not satisfactorily appear that Chausky understood the purport of the agreement although he signed it. Therefore the contract submitting the matter to Kennel as arbitrator, was not conclusive or binding on the parties.
Judgment therefore affirmed.
(Allread, Ferneding & Kunkle, JJ., concur.)